    Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 1 of 7 PageID #:184



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
ANTONIO M. HARRIS,                               )
                                                 )
                        Plaintiff,               )
                                                        Case No. 20-cv-1718
                                                 )
                   v.                            )
                                                        Honorable Sharon Johnson Coleman
                                                 )
                                                 )
COUNTY OF COOK, GINA CHUNG,                      )
SHINY JAMES, RYAN REIGER, and                    )
SUSAN SHEBEL,                                    )
                                                 )
                        Defendants.
                         MEMORANDUM OPINION AND ORDER

       Plaintiff Antonio M. Harris filed his four-count amended complaint on March 5, 2021,

against the County of Cook and employees at the Cook County Jail, including Gina Chung,

Physician Assistant (“PA”); Shiny James, Registered Nurse (“RN”); Ryan Reiger, correctional

officer; and Susan Shebel, RN. Harris alleges that the defendants violated 42 U.S.C. § 1983 when

they denied him medical care, failed to intervene, and conspired to deprive him of his constitutional

rights. Defendants move to dismiss the amended complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) contending that the claim is untimely under the statute of limitations. The

defendants also assert pleading deficiencies concerning defendant Reiger. For the following reasons,

the Court denies in part and grants in part defendants’ motion to dismiss.

                                         BACKGROUND

       The following allegations are taken as true for the purpose of ruling on this motion. On or

about July 25, 2018, Harris’s right forearm was impaled on a fence spike in the course of his arrest,

resulting in a severed tendon. The injury left the muscle and tendon in Harris’s forearm exposed

and, because of the severed tendon, he was unable to extend multiple fingers.
     Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 2 of 7 PageID #:185



        On July 26, 2018, Harris was taken to Stroger Hospital for initial treatment of his injury and

thereafter provided with a follow-up appointment for tendon repair and skin grafting surgery

scheduled for July 31, 2018. On July 27, 2018, Harris was detained at the Cook County Jail. On that

same day, Gina Chung, PA, entered orders for Harris’s prescriptions but did not enter an order for

him to receive surgery on July 31. On July 31, 2018, Harris was seen by Shiny James, RN, and then

transferred to a holding cell so that he could attend his surgery appointment. Harris was never taken

to his surgery appointment but, instead, was brought back to his jail cell after four hours of waiting.

        Harris alleges that his wound was not timely treated and became infected as a result. Harris

filed a grievance regarding his lack of surgery and alleges that the defendants subsequently conspired

to cover up their misconduct by falsifying records. For example, he alleges that, in response to his

grievance, defendant Shebel wrote that Harris had refused surgery. Harris did not undergo surgery

to treat his arm until he was transferred to the custody of the Illinois Department of Corrections

(“IDOC”). Once at IDOC, Harris underwent three surgeries to repair his arm which resulted in

severe pain, suffering, and ongoing mobility issues.

                                        LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529 (2011). When considering

dismissal of a complaint, the Court accepts all well-pleaded factual allegations as true and draws all

reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam). To survive a motion to dismiss, a plaintiff must “state a claim for relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is facially plausible

when the plaintiff alleges “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                    2
     Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 3 of 7 PageID #:186



                                             DISCUSSION

        The defendants’ motion to dismiss focuses in major part on the affirmative defense of the

statute of limitations. The defendants argue that Harris filed his original complaint against Nurse

Jane Doe, Nurse John Doe, and Sheriff Thomas J. Dart on May 29, 2020. Thereafter, Harris

requested discovery to identify the unknown defendants on September 29, 2020, and subsequently

filed an amended complaint naming defendants County of Cook, Gina Chung, Shiny James, Ryan

Reiger, and Susan Shebel on March 5, 2021. Defendants contend that Harris failed to timely avail

himself of discovery procedures in order to learn the names of the unknown defendants prior to the

expiration of the applicable statute of limitations. Furthermore, defendants claim that Harris failed

to allege any specific conduct by defendant Ryan Reiger to support a claim against him.

Statute of Limitations

        “A § 1983 claim borrows the statute of limitations for analogous personal-injury claims in

the forum state; in Illinois that period is two years.” Lewis v. City of Chicago, 914 F.3d 472, 478 (7th

Cir. 2019); 735 ILCS 5/13-202. However, “the time at which a § 1983 claim accrues ‘is a question of

federal law,’ ‘conforming in general to common-law tort principals.’” McDonough v. Smith, 139 S. Ct.

2149, 2155 (2019) (citation omitted). A § 1983 claim borrows its accrual rule from the “common-

law cause of action most similar to the kind of claim the plaintiff asserts.” Devbrow v. Kalu, 705 F.3d

765, 767 (7th Cir. 2013). Here, the common-law cause of action most analogous to the present case

is a medical malpractice action. In cases with similar factual allegations, the Seventh Circuit has

applied “the federal rule for medical errors [which] is that a claim accrues when a person knows his

injury and its cause.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012).

        Harris filed a grievance on July 31, 2018, the same day that he did not receive his anticipated

surgery. Thus, his Section 1983 action accrued on that date because it was then that Harris knew his

injury and its cause. Richards, 696 F.3d at 637. Harris timely filed his initial pro se complaint on


                                                     3
      Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 4 of 7 PageID #:187



March 19, 2020, naming plaintiffs Nurse Jane Doe, Nurse John Doe, and Sheriff Thomas J. Dart.

After he retained counsel, he requested discovery on September 29, 2020, in an effort to identify the

unknown defendants. Harris then filed his amended complaint on March 5, 2021, naming the

County of Cook, Chung, James, Reiger, and Shebel as defendants. By the time Harris sought to

identify and subsequently named the new defendants in his amended complaint, defendants argue

that the statute of limitations had run.

Rule 15(c)(1)(C) and Relation Back

        Defendants acknowledge in their reply brief that the relation back doctrine under Federal

Rule of Civil Procedure 15(c)(1)(C) applies in this case. Specifically, the rule allows a plaintiff to add

or change a defendant after the statute of limitations has run when the amendment “relates back” to

the original pleading. See Fed. R. Civ. P. 15(c)(1)(C). When a plaintiff seeks to add a defendant, the

amendment relates back when:

        (C) the amendment changes the party or the naming of the party against whom a
        claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided by
        Rule 4(m) for serving the summons and complaint, the party to be brought in by
        amendment:

                (i) received such notice of the action that it will not be prejudiced in
                defending on the merits; and

                (ii) knew or should have known that the action would have been brought
                against it, but for a mistake concerning the proper party’s identity.

Id.
        In 2010, the Supreme Court provided guidance regarding interpretation of the mistake

requirement under Rule 15(c)(1)(C)(ii), explaining that the rule “asks what the prospective defendant

knew or should have known during the Rule 4(m) period, not what the plaintiff knew or should have

known at the time of filing her original complaint.” Krupski v. Costa Crociere, S.p.A., 560 U.S. 538,

548 (2010) (emphasis in original). After Krupski, the Seventh Circuit reiterated that, in deciding

whether a complaint relates back to the original date of filing, the focus should remain on the


                                                    4
     Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 5 of 7 PageID #:188



defendant’s knowledge. Joseph v. Elan Motorsports Techs. Racing Corp, 638 F.3d 555, 559–60 (7th Cir.

2011).

         Courts within this district have come to different conclusions in deciding whether to extend

Krupski to cases in which John Doe defendants stand in for later-named defendants. See, e.g., Haroon

v. Talbott, No. 16-CV-04720, 2017 WL 4280980, at *6 (N.D. Ill. Sept. 27, 2017) (Blakey, J.)

(collecting cases). The Court joins others in this district in concluding that Krupski signaled a

doctrinal change in relation back analysis in cases concerning John Doe defendants. See White v. City

of Chicago, No. 14 CV 3720, 2016 WL 4270152, at *17 (N.D. Ill. Aug. 15, 2016) (Durkin, J.)

(collecting cases). This Court agrees that, after Krupski, the proper inquiry is what the defendant

knew or should have known within the ninety-day period following the filing of the original

complaint as set forth in Federal Rule of Civil Procedure 4(m). Harris v. Dart, No. 18 C 5222, 2020

WL 60201, at *4 (N.D. Ill. Jan. 6, 2020) (Durkin, J.). This approach supports Rule 15(c)(1)’s

purpose which is “to balance the interests of the defendant protected by the statute of limitations

with the preference expressed in the Federal Rules of Civil Procedure in general, and Rule 15 in

particular, for resolving disputes on their merits.” White, 2016 WL 4270152, at *18 (quoting Krupski,

560 U.S. at 550). To determine whether a case is barred by the statute of limitations, the Court must

review the record of what defendants knew or should have known prior to being named to the suit.

Because such information is seldom available upon the motion to dismiss stage, dismissals on this

basis are rare. See Hawks v. Gade, 16 C 4944, 2018 WL 2193197, at *4 (N.D. Ill. May 14, 2018) (Lee,

J.); see also Harris, 2020 WL 60201, at *4.

         Harris requested discovery to identify the correct defendants on September 29, 2020, four

months after filing his initial complaint through counsel. However, there is a limited record of

whether defendants knew or should have known that they would be named during the ninety-day

period subsequent to the filing of the initial complaint. Like other courts within this district, the


                                                    5
     Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 6 of 7 PageID #:189



Court concludes that an in-depth, factual inquiry into defendants’ knowledge is not appropriate at

the pleadings stage. See Brainer v. Dart, 16 CV 6013, 2018 WL 1519154, at *4 (N.D. Ill. Mar. 28,

2018) (Mason, J.). Therefore, the Court denies defendants’ motion to dismiss on the basis of the

statute of limitations at this juncture where the John Does are placeholders for good reason.

Claims Against Defendant Reiger

        In addition to their statute of limitations argument, defendants contend that Harris’s claims

against defendant Ryan Reiger should fail for want of specific factual allegations concerning Reiger.

It is well settled that “[a] plaintiff cannot state a claim against a defendant by including the

defendant’s name in the caption.” Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Moreover, for

a defendant to be liable under Section 1983, she must be personally responsible for the alleged

deprivation of the plaintiff’s constitutional rights. Wilson v. Warren Cnty., 830 F.3d 464, 469 (7th Cir.

2016). The personal-involvement requirement is satisfied if the constitutional violation occurs at a

defendant’s direction or with her knowledge or consent. Id.

        Aside from the caption, defendant Reiger’s conduct is vaguely mentioned only in paragraph

seven of Harris’s amended complaint. The amended complaint contains no specific details

pertaining to Reiger’s personal involvement in the claim aside from the allegation that “[h]e was

responsible for transporting Plaintiff on 31 July 2018.” Harris clarifies the allegations for the first

time in his response brief, stating that Reiger failed to transport Harris to the hospital and, instead,

falsified records in an effort to place blame upon Harris for the missed surgery. These allegations as

they pertain to Reiger are not specifically set forth in the amended complaint and “a plaintiff may

not amend his complaint in his response brief.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v.

Walgreen Co., 631 F.3d 436, 448 (7th Cir. 2011). The Court therefore grants defendants’ motion to

dismiss plaintiff’s claims against defendant Reiger without prejudice. The Court grants plaintiff

leave to amend his complaint in accordance with this ruling.


                                                     6
     Case: 1:20-cv-01718 Document #: 58 Filed: 07/26/21 Page 7 of 7 PageID #:190



Conclusion

        For the foregoing reasons, the Court hereby denies in part and grants in part defendant’s

motion to dismiss [52]. The Court grants plaintiff leave to file a second amended complaint by

August 13, 2021.

IT IS SO ORDERED.




Date: 7/26/2021                               Entered: ______________________________
                                                      SHARON JOHNSON COLEMAN
                                                      United States District Judge




                                                  7
